Citation Nr: 0114919	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  99-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the cervical spine with herniated 
nucleus pulposus (HNP), post operative, currently 
evaluated as 40 percent disabling.

2. Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to January 
1974.  The veteran had periods of inactive duty for training 
including September 28, 1991 to September 29, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran initially indicated on his 
form 9 substantive appeal that he desired a hearing before 
the Board, but he withdrew that request in writing on form 
21-4138 dated March 16, 2000.  Additionally, the Board notes 
that the veteran's Notice of Disagreement (NOD) filed in 
March 1999 indicated the veteran's desire to appeal all three 
issues covered by the February 1999 rating decision, 
including a claim for service connection for a stomach 
disability as secondary to the DJD of the cervical and lumbar 
spine.  The veteran was issued a statement of the case in 
March 1999 addressing all three issues.  The veteran's 
subsequent form 9 substantive appeal however, lists only the 
claims for an increased rating for the DJD of the cervical 
and lumbar spine.  The Board will not address the claim for 
service connection for a stomach disability as secondary to 
the service-connected cervical and lumbar DJD since there is 
no perfected appeal on that issue.  See, 38 U.S.C.A. § 7104 
(West 1991).



FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran's DJD of the cervical spine is manifested by 
no more than severe invertebral disc syndrome with 
recurring attacks and intermittent relief; it is not 
manifested by ankylosis or pronounced neurological 
impairment.

3. The veterans DJD of the lumbar spine is manifested by no 
more than moderate limitation of motion; it is not 
manifested by ankylosis of the lumbar spine, or severe 
lumbosacral strain.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 
percent for degenerative joint disease of the cervical 
spine, with herniated nucleus pulposus are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.40, 
4.45. 4.59. 4.71a, Diagnostic Codes (DC) 5003, 5290, and 
5293 (2000).

2. The criteria for a disability rating in excess of 20 
percent for degenerative joint disease of the lumbar spine 
are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.40, 4.45. 4.59. 4.71a, Diagnostic Codes 
(DC) 5003, 5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified in the rating decision, the Statement of the Case 
and the Supplemental Statements of the Case of what would be 
necessary, evidentiary wise, for the assignment of an 
increase in the disability evaluations.  The veteran 
presented testimony and argument at a March 2000 RO hearing 
and was also scheduled for a Board hearing, but withdrew that 
request.  The requirements for higher disability evaluations 
were discussed at the RO hearing.  The Board therefore 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claims, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Throughout the pendency of this appeal, the 
veteran has cited to sources of treatment for his service-
connected disability.  The record reflects that the veteran 
has submitted treatment records from some of these sources, 
and the RO has requested additional treatment records from 
these sources; thus, the Board finds that the RO provided the 
requisite assistance to the veteran in obtaining the cited 
treatment records.  In fact, it appears that all such 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder.  

The Board therefore concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000). 

II.  Evidence

The veteran's service medical records show that he fell and 
injured his back and neck while on inactive duty for training 
in September 1991.  This injury was found to have aggravated 
the pre-existing degenerative joint disease of the cervical 
and lumbar spine, and he was given a medical discharge.  A 
medical board report shows that the veteran was hospitalized 
in November 1991 complaining of pain in his neck and lower 
back.  An examination revealed that he had decreased flexion 
in the neck and lumbar area with normal neurological 
examination.  An MRI showed he had herniated nucleus pulposus 
at the C3-C4 level with compression of the nerve root on the 
left.  An MRI of the lumbar spine showed degenerative disc at 
the L4-L5 and L5-S1 levels with no evidence of herniation.

A VA examination in July 1994 revealed that there was minimal 
spasm of the paraspinal muscles of the cervical spine.  The 
examination also showed forward flexion of the cervical spine 
of 30 degrees, backward extension of 30 degrees, left lateral 
flexion of 28 degrees, right lateral flexion of 11 degrees 
with pain, left rotation 55 degrees, and right rotation was 
55 degrees.  X-rays showed degenerative changes of the L5-S1 
disc.  The examiner provided a diagnosis of degenerative 
arthritis of the lumbosacral spine, chronic low back pain, 
moderate lumbar strain, arthralgia of the cervical spine, and 
minimal cervical strain.

In February 1995, the RO established separate evaluations for 
DJD of the cervical spine and the lumbar spine, assigning a 
20 percent evaluation for both effective September 30, 1991.

In May 1998, the veteran filed a claim seeking an increase in 
the disability evaluation for his service-connected 
degenerative joint disease of the cervical and lumbar spine.

Outpatient treatment notes dated between May 1998 and 
December 1998 indicate that the veteran was experiencing pain 
in his neck and lower back.  On October 23, 1998 the veteran 
underwent surgery on his neck.  A spinal fusion of C3-4 and 
C5-6 was performed.  After surgery, an MRI indicated no bony 
abnormalities in the cervical spine, and mild DJD of the 
lumbar spine.

In January 1999, the veteran underwent a VA examination.  The 
veteran complained of pain and stiffness in his neck and 
back, and pain on motion. The veteran indicated he was taking 
over-the-counter pain medication.  On examination the 
cervical spine was stiff. There was forward flexion of the 
cervical spine to 30 degrees, extension of 5 degrees, lateral 
bending was 15 degrees, and rotation was 30 degrees.  There 
was no pain radiation and scapular function was intact.  The 
veteran also complained of low back pain.  Forward flexion of 
the lumbar spine was 100 degrees, extension to 15 degrees, 
lateral bending to 15 degrees.  There was no pain radiation 
in the lower spine.  There was some pain in the paraspinal 
areas and in the L4-5 region.  Straight leg raising test was 
negative bilaterally.  Deep tendon reflexes were present and 
symmetrical in both legs.  There was joint sensation and no 
evidence of atrophy.  The examiner noted pain and restricted 
range of motion of the cervical spine.  Functional impairment 
for the cervical spine was moderate.  The examiner also found 
some evidence of disc problems of the lumbar spine, with low 
back pain. The functional impairment of the lumbar spine was 
determined to be mild to moderate.

In February 1999, the RO granted an increased disability 
evaluation of 30 percent for the veteran's DJD of the 
cervical spine, and continued the 20 percent evaluation of 
the lumbar spine.

Outpatient treatment notes dated between January 1998 and May 
1999 indicate that the veteran continued to complain and be 
treated for back pain.

A report from Dr. Hisham Hakim dated in March 1999 indicates 
that the veteran was still experiencing pain even after his 
surgery the previous autumn.  The physician indicated 
tenderness of the trapezius muscle on both sides, tenderness 
of the occipital nerve on both sides with decreased range of 
motion of the neck to both sides, more so on the right.  Neck 
flexion and extension were adequate.  There was a limitation 
of strength especially on the right arm and hand due to pain.  
Leg strength was adequate.  Deep tendon reflexes were 
symmetrical in the biceps, decreased in the triceps, 
symmetrical in the brachioradialis, symmetrical in both knees 
and ankles, and down-going toes bilateral.  The diagnosis was 
neck pain radiating down both arms, possibly related to 
cervical radiculopathy or arachnoiditis and musculoskeletal 
back pain.

The veteran testified at a personal hearing before the RO 
hearing officer on March 16, 2000.  The veteran testified 
that he had more or less constant pain in his neck and lower 
back.  He has tingling and numbness in his hands, headaches, 
difficulty bending or standing for a long time.  He testified 
that lifting more than about 15 pounds causes pain, and that 
he has difficulty sleeping.  Additionally, he testified that 
he has experienced muscle spasms in his lower back.

The veteran underwent a VA examination in June 2000.  The 
veteran was still suffering from neck and back pain.  The 
examination revealed that cervical spine flexion was 20 
degrees, extension was 10 degrees, bilateral lateral flexion 
was 15 degrees, and bilateral lateral rotation was 20 
degrees.  Lumbosacral spinal flexion was 70 degrees, 
extension was 25 degrees, lateral flexion was 35 degrees 
bilaterally, and bilateral lateral rotation was 35 degrees.  
The veteran expressed pain on motion at 10 degrees of flexion 
of the cervical spine and 15 degrees lateral flexion, as well 
as pain at 70 degrees of flexion of the lumbar spine and 25 
degrees of extension.  The veteran had pain on bending, 
mopping, and walking stairs.  There was mild tenderness over 
the right lower paraspinals.  There was some decreased 
sensation of the left hand.  The examiner noted no muscle 
spasm or history of muscle spasm and no absent ankle jerk, or 
other neurological findings.

Based on the evidence including the June 2000 examination and 
the March 16, 2000 hearing testimony, the RO granted an 
increase to 40 percent for the DJD of the cervical spine.  
The veteran continued to appeal seeking a higher rating for 
both the cervical spine and lumbar spine disabilities.



III.  Analysis


Diagnostic Code (DC) 5003 pertains to degenerative arthritis.  
It authorizes a disability rating based on limitation of 
motion of the body part affected.  38 C.F.R. § 4.71a, DC 5003 
(2000).  Limitation of motion of the cervical spine is 
covered under DC 5290.  It authorizes ratings of 10 percent 
for slight, 20 percent for moderate, and 30 percent for 
severe limitation of range of motion of the cervical spine.  
38 C.F.R. § 4.71a, DC 5290 (2000).  Diagnostic Code 5292 
applies to limitation of motion of the lumbar spine.  It 
authorizes ratings of 10 percent for slight, 20 percent for 
moderate, and 40 percent for severe limitation of range of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 
(2000).

Diagnostic Code 5287 provides a 30 percent disability rating 
for favorable ankylosis of the cervical spine and a 40 
percent rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
DC 5287 (2000).  Diagnostic Code 5289 provides a 40 percent 
disability rating for favorable ankylosis of the lumbar spine 
and a 50 percent rating for unfavorable ankylosis.  38 C.F.R. 
§ 4.71a, DC 5289 (2000).

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (2000).

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71, Diagnostic Code 5295 (2000).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Based on the evidence of record, the Board finds that no more 
than a 40 percent evaluation is warranted for the veteran's 
degenerative joint disease of the cervical spine with 
herniated nucleus pulposus.  A 30 percent rating is the 
highest schedular rating based on arthritis and limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003-5290 (2000).

There is no medical evidence in the claims folder showing 
ankylosis of the cervical spine either favorable or 
unfavorable and therefore a disability rating under DC 5287 
is not appropriate.  38 C.F.R. § 4.71a, DC 5287 (2000).

Similarly, the Board finds that under DC 5293, a rating of 
higher than 40 percent is not warranted.  A 40 percent rating 
is assigned for severe invertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2000).  A higher rating, of 60 percent, is 
not warranted because there is no medical evidence showing 
pronounced degenerative disc disease with sciatic neuropathy, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings.  Id.  In essence, the criteria for a 
higher rating are not met or approximated.  The veteran did 
testify that he experiences muscle spasm but there was no 
medical evidence of muscle spasm on the recent VA physical 
examination.  Moreover, though there was some loss of 
strength and sensation in the upper extremities, possibly due 
to radiculopathy, the exhibited symptoms were less than 
pronounced.  Lay assertions will not support a finding on 
medical questions requiring special expertise or knowledge, 
such as diagnosis or causation of a disease or symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling 
ankylosis or pronounced invertebral disc syndrome that would 
warrant a 60 percent disability evaluation.  The veteran 
consistently complained of neck pain and the Board does not 
doubt his assertions.  However, the medical evidence shows 
that he is able to lift up to 15 pounds with no pain, has no 
atrophy of the upper extremities, deep tendon reflexes are 
present, and there is a mild loss of strength in the right 
hand. The VA examiner in January 1999 characterized the 
functional impairment as moderately significant.  The Board 
finds that the criteria for a higher rating are mot met or 
nearly approximated.

Based on the evidence of record, the Board finds that a 20 
percent disability and no more is warranted for the veteran's 
degenerative joint disease of the lumbar spine.  A 20 percent 
rating is assigned for moderate limitation of motion of the 
lumbar spine,  38 C.F.R. § 4.71a, DC 5003-5292 (2000).  A 
higher rating, of 40 percent is not warranted unless there is 
severe limitation of motion of the lumbar spine.  Forward 
flexion of the lumbar spine was 100 degrees in January 1999 
and 70 degrees in June 2000.  Extension was 15 degrees in 
January 1999 and 25 degrees in June 2000, and lateral bending 
was 15 degrees in January 1999 and 35 degrees in June 2000.  
The Board finds that the loss of motion does not approximate 
severe.

The words "mild," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2000).  In 
evaluating the appellant's service-connected disability, the 
Board is cognizant of its responsibilities under the Schedule 
for Rating Disabilities.  38 C.F.R. § 4.71 et seq. (2000).

There is no medical evidence in the claims folder showing 
ankylosis of the lumbar spine either favorable or unfavorable 
and therefore a disability rating under DC 5289 is not 
appropriate.  38 C.F.R. § 4.71a, DC 5289 (2000).

Similarly, the Board finds that under DC 5293, a rating of 
higher than 20 percent is not warranted.  A 20 percent rating 
is assigned for moderate invertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, DC 5293 (2000).  A 
higher rating, of 40 percent, is not warranted because there 
is no medical evidence showing severe invertebral disc 
syndrome with intermittent relief.  There is no loss of 
strength or function of the legs, there is no absent ankle 
jerk, there is no atrophy of the legs or loss of deep tendon 
reflexes.  Id.  In essence, the criteria for a higher rating 
are not met or approximated.  

A disability evaluation of higher than 20 percent for the 
lumbar spine is not warranted under DC 5295.  38 C.F.R. 
§ 4.71a, DC 5295 (2000).  A 20 percent rating is assigned 
where there is muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral in standing position.  A 
higher rating, of 40 percent is not warranted unless there is 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space.  Id.  There is no medical 
evidence establishing the criteria for a 40 percent rating 
under DC 5295.  

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling 
ankylosis or severe invertebral disc syndrome that would 
warrant a 40 percent disability evaluation.  The veteran 
consistently complained of low back pain and the Board does 
not doubt his assertions.  However, the medical evidence 
shows that he is able to walk, has no atrophy of the lower 
extremities, deep tendon reflexes are present, straight leg 
raising test is negative and there is no swelling.  There is 
pain on motion, and pain on bending, lifting, walking stairs, 
and the veteran has complained of muscle spasm, but overall 
the medical evidence does not establish a severe functional 
limitation due to pain.  The VA examiner in January 1999 
indicated that the functional impairment of the lumbar spine 
was mild to moderate.  The Board finds that a rating of 20 
percent more closely approximates mild to moderate functional 
limitation.

Therefore, based on the above, the Board finds that the 
criteria for a disability rating in excess of 40 percent for 
degenerative joint disease with herniated nucleus pulposus of 
the cervical spine have not been met.  38 C.F.R. §§  3.321, 
4.40, 4.45. 4.59. 4.71a, Diagnostic Codes (DC) 5003, 5287, 
5290, and 5293. (2000)

Similarly, the Board finds that the criteria for a disability 
rating in excess of 20 percent for degenerative joint disease 
of the lumbar spine have not been met.  38 C.F.R. §§  3.321, 
4.40, 4.45. 4.59. 4.71a, Diagnostic Codes (DC) 5003, 5289, 
5292, 5293, and 5295 (2000).


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for degenerative joint disease with herniated nucleus 
pulposus of the cervical spine is denied.

Entitlement to a disability evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

